  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.961 Filed 04/28/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

               vs.                                          Case No. 1:20-CR-00183

ADAM DEAN FOX,                                              Hon. Robert J. Jonker
BARRY GORDON CROFT, JR.,                                    Chief U.S. District Judge
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS, and
BRANDON MICHAEL-RAY CASERTA,
                                                            SUPERSEDING INDICTMENT
                  Defendants.
_________________________________/

       The Grand Jury charges:

                                          COUNT 1
                                    (Kidnapping Conspiracy)

       From at least on or about June 6, 2020, through and including October 7, 2020, in the

Southern Division of the Western District of Michigan and elsewhere,

                                 ADAM DEAN FOX,
                             BARRY GORDON CROFT, JR.,
                               KALEB JAMES FRANKS,
                             DANIEL JOSEPH HARRIS, and
                          BRANDON MICHAEL-RAY CASERTA,

and others known and unknown, willfully and knowingly combined, conspired, confederated,

and agreed with each other to violate Title 18, United States Code, Section 1201(a).

       The object of the conspiracy was to unlawfully seize, confine, kidnap, abduct and carry

away, and hold for ransom and reward, or otherwise, the Governor of the State of Michigan (“the

Governor”).
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.962 Filed 04/28/21 Page 2 of 16




                                     MANNER AND MEANS

       In order to effectuate the object of the conspiracy, the defendants used means, facilities,

and instrumentalities of interstate commerce, including cellular telephones, internet-connected

social-media platforms and encrypted messaging services, and global positioning satellite

(“GPS”) navigation. In addition, the defendants traveled in interstate commerce to plan and train

for the kidnapping, practice building and detonating improvised explosive devices, and conduct

surveillance of the Governor’s vacation home.

       Defendants ADAM DEAN FOX and BARRY GORDON CROFT, JR. affiliated

themselves with the “Three Percenter” movement (sometimes rendered III%), which espouses

anti-government views. While many self-styled “militia” groups incorporate “III%” in their

names, the term is more indicative of a common set of beliefs and attitudes than of membership

in an overarching organization. Defendants KALEB JAMES FRANKS, DANIEL JOSEPH

HARRIS, and BRANDON MICHAEL-RAY CASERTA were members of the Wolverine

Watchmen, a Michigan-based “militia” group with similar anti-government views. The

defendants shared an overlapping set of views and objectives, and worked cooperatively on the

plan to kidnap the Governor.

       The defendants engaged in domestic terrorism, as defined at Title 18, United States Code,

Section 2331(5). That is, they engaged in activities within the territorial jurisdiction of the United

States, that involved acts dangerous to human life that were a violation of the criminal laws of

the United States or of any State; and which were intended to intimidate or coerce a civilian

population; to influence the policy of a government by intimidation or coercion; or to affect the

conduct of a government by mass destruction, assassination, or kidnapping.




                                                  2
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.963 Filed 04/28/21 Page 3 of 16




                                          OVERT ACTS

       In furtherance of the conspiracy and to effectuate its illegal object, the following overt

acts, among others, were committed in the Western District of Michigan and elsewhere:

       1.      On or about June 6, 2020, ADAM DEAN FOX and BARRY GORDON CROFT,

JR. met in Dublin, Ohio, to discuss anti-government actions, including the kidnapping of state

governors, and recruiting like-minded individuals to their cause.

       2.      On or about June 18, 2020, ADAM DEAN FOX met Ty Gerard Garbin, a leader

of the Wolverine Watchmen, at a rally outside the State Capitol in Lansing, Michigan. ADAM

DEAN FOX invited Ty Gerard Garbin and other Wolverine Watchmen members to meet him in

Grand Rapids, Michigan, with the intent to recruit them into the conspiracy to kidnap the

Governor.

       3.      On or about June 20, 2020, ADAM DEAN FOX met Ty Gerard Garbin and other

Wolverine Watchmen members in Grand Rapids, Michigan, and proposed working together

toward their common goals.

       4.      On or about July 10-12, 2020, BARRY GORDON CROFT, JR. traveled from

Delaware to Wisconsin to attend a “field training exercise” with Wolverine Watchmen members

KALEB JAMES FRANKS, DANIEL JOSEPH HARRIS, BRANDON MICHAEL-RAY

CASERTA, and Ty Gerard Garbin, where the group practiced combat tactics, including

assaulting motor vehicles using semiautomatic assault rifles and live ammunition.

       5.      On or about July 11, 2020, at the “field training exercise,” BARRY GORDON

CROFT, JR., DANIEL JOSEPH HARRIS, and Ty Gerard Garbin attempted to detonate two

improvised explosive devices.




                                                 3
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.964 Filed 04/28/21 Page 4 of 16




       6.      At a Wolverine Watchmen live-fire training exercise in Munith, Michigan, on or

about August 9, 2020, ADAM DEAN FOX proposed kidnapping the Governor to KALEB

JAMES FRANKS, DANIEL JOSEPH HARRIS, and Ty Gerard Garbin.

       7.      On or about August 23, 2020, KALEB JAMES FRANKS, DANIEL JOSEPH

HARRIS, BRANDON MICHAEL-RAY CASERTA, and Ty Gerard Garbin met in Lake Orion,

Michigan, where they examined each other’s identification documents in an attempt to verify

that no members of the group were undercover law enforcement agents or informants.

       8.      On or about August 23, 2020, DANIEL JOSEPH HARRIS established a new

encrypted messaging group for the conspirators, including KALEB JAMES FRANKS, DANIEL

JOSEPH HARRIS, BRANDON MICHAEL-RAY CASERTA, and Ty Gerard Garbin using a

service he said would enable them to instantly delete their messages in case of federal law

enforcement contact.

       9.      On or about August 29, 2020, ADAM DEAN FOX conducted a daytime

surveillance of the Governor’s vacation home and drew a map on which he noted approximate

distances from the home to police first responders.

       10.     In an encrypted message on or about August 30, 2020, Ty Gerard Garbin

suggested taking down a highway bridge near the Governor’s vacation home would hinder a law

enforcement response, and offered to paint his boat black for a future nighttime surveillance trip.

       11.     Over the weekend of September 12-13, 2020, ADAM DEAN FOX, BARRY

GORDON CROFT, JR., KALEB JAMES FRANKS, DANIEL JOSEPH HARRIS, BRANDON

MICHAEL-RAY CASERTA, and Ty Gerard Garbin attended a “field training exercise” on Ty

Gerard Garbin’s property near Luther, Michigan. At the training exercise, they practiced




                                                 4
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.965 Filed 04/28/21 Page 5 of 16




assaulting a building in teams, and discussed tactics for fighting the Governor’s security detail

with improvised explosive devices, a projectile launcher, and other weapons.

          12.   From the night of September 12, 2020, into the early morning of September 13,

2020, ADAM DEAN FOX, BARRY GORDON CROFT, JR., KALEB JAMES FRANKS, and

Ty Gerard Garbin conducted a nighttime surveillance of the Governor’s vacation home and a

nearby public boat ramp, using two-way radios and a night-vision scope.

          13.   On the way to the nighttime surveillance of the vacation home on or about

September 12, 2020, ADAM DEAN FOX and BARRY GORDON CROFT, JR. stopped to

inspect the underside of a highway bridge near the vacation home for a place to mount an

explosive charge.

          14.   During the field training exercise near Luther, Michigan, on or about September

13, 2020, BARRY GORDON CROFT, JR. and DANIEL JOSEPH HARRIS detonated an

improvised explosive device containing shrapnel near human silhouette targets hung by the

conspirators to assess its effectiveness.

          15.   On or about September 13, 2020, ADAM DEAN FOX ordered $4,000 worth of

explosives from an undercover FBI agent posing as a co-conspirator.

          16.   In an encrypted communication on or about September 17, 2020, ADAM DEAN

FOX, BRANDON MICHAEL-RAY CASERTA, KALEB JAMES FRANKS, and Ty Gerard

Garbin agreed to decline participation in a public rally at the State Capitol in Lansing, Michigan,

and concurred that it was important to keep a low profile “if we want to continue with our

plans.”

          17.   On or about October 2, 2020, ADAM DEAN FOX purchased a Taser-type high-

voltage stunning device.



                                                 5
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.966 Filed 04/28/21 Page 6 of 16




       18.     On or about October 7, 2020, BRANDON MICHAEL-RAY CASERTA

instructed his co-conspirators in an encrypted video message that if they encountered police

during a reconnaissance, they should give the officers one opportunity to leave, and kill them if

they did not comply.

       19.     On or about October 7, 2020, ADAM DEAN FOX, KALEB JAMES FRANKS,

DANIEL JOSEPH HARRIS, and Ty Gerard Garbin drove to Ypsilanti, Michigan, to meet the

undercover FBI agent posing as a co-conspirator, and use the “group cash” for a good-faith

payment towards explosives and other supplies.


18 U.S.C. § 1201(c)




                                                 6
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.967 Filed 04/28/21 Page 7 of 16




                                          COUNT 2
                       (Conspiracy to Use a Weapon of Mass Destruction)

       Paragraphs 1 through 19 of this Indictment are realleged and incorporated as though set

forth herein. From at least on or about May 1, 2020, through and including October 7, 2020, in

the Southern Division of the Western District of Michigan and elsewhere,

                                   ADAM DEAN FOX,
                             BARRY GORDON CROFT, JR., and
                                DANIEL JOSEPH HARRIS,

and others known and unknown, willfully and knowingly combined, conspired, confederated,

and agreed with each other to violate Title 18, United States Code, Sections 2332a(a)(2)(A) and

(C).

       The object of the conspiracy was to use weapons of mass destruction without lawful

authority, namely, destructive devices as that term is defined in Title 18, United States Code,

Section 921, against persons or property within the United States. The defendants intended to use

the destructive devices to facilitate their plot to kidnap the Governor, by harming and hindering

the Governor’s security detail and any responding law enforcement officers. In order to

effectuate the object of the conspiracy, ADAM DEAN FOX, BARRY GORDON CROFT, JR.,

and DANIEL JOSEPH HARRIS traveled in interstate commerce and used a facility of interstate

commerce in furtherance of the offense.

                                          OVERT ACTS

       In furtherance of the conspiracy and to effectuate its illegal object, the following overt

acts, among others, were committed in the Western District of Michigan and elsewhere:

       20.     On or about May 1, 2020, in an encrypted internet communication related to

joining the Wolverine Watchmen, DANIEL JOSEPH HARRIS advised he was a Marine Corps




                                                 7
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.968 Filed 04/28/21 Page 8 of 16




infantry veteran who “can make things go boom if you give me what I need,” and could use

timing detonation cord.

       21.     On or about May 18, 2020, DANIEL JOSEPH HARRIS offered to recruit an

associate with bomb-making experience to the Wolverine Watchmen.

       22.     On or about July 11-12, 2020, BARRY GORDON CROFT, JR. and DANIEL

JOSEPH HARRIS traveled to Wisconsin from Delaware and Michigan, respectively, where they

assembled and attempted to detonate two improvised explosive devices containing shrapnel.

       23.     On or about September 12, 2020, BARRY GORDON CROFT, JR. traveled from

Delaware to Michigan to test improvised explosive devices in furtherance of the defendants’ plot

to kidnap the Governor.

       24.     On or about September 12, 2020, on their way to conduct a nighttime surveillance

of the Governor’s vacation home, ADAM DEAN FOX and BARRY GORDON CROFT, JR.

stopped to inspect the underside of a highway bridge for a place to mount an explosive charge.

       25.     On or about September 13, 2020, BARRY GORDON CROFT, JR. and DANIEL

JOSEPH HARRIS successfully detonated an improvised explosive device containing shrapnel

near human silhouette targets to assess its effectiveness as an anti-personnel weapon.

       26.     On or about September 13, 2020, ADAM DEAN FOX ordered $4,000 worth of

explosives from an undercover FBI agent posing as a co-conspirator.

       27.     On or about October 7, 2020, ADAM DEAN FOX and DANIEL JOSEPH

HARRIS, and others drove to Ypsilanti, Michigan, to make a good-faith payment towards

explosives.


18 U.S.C. §§ 2332a(a)(2)(A), (a)(2)(C)
18 U.S.C. § 921(a)(4)



                                                8
  Case 1:20-cr-00183-RJJ ECF No. 172, PageID.969 Filed 04/28/21 Page 9 of 16




                                          COUNT 3
                       (Possession of an Unregistered Destructive Device)

       Paragraphs 1 through 27 of this Indictment are realleged and incorporated as though set

forth herein. On or about September 13, 2020, in Lake County, in the Southern Division of the

Western District of Michigan and elsewhere,

                             BARRY GORDON CROFT, JR., and
                                DANIEL JOSEPH HARRIS

knowingly possessed a firearm, that is, a destructive device, as defined at Title 26, United States

Code, Sections 5845(a)(8) and (f)(1)(A), which was not registered to them in the National

Firearms Registration and Transfer Record as required by law.

26 U.S.C. § 5861(d)
26 U.S.C. § 5841
26 U.S.C. § 5871
18 U.S.C. § 2




                                                 9
 Case 1:20-cr-00183-RJJ ECF No. 172, PageID.970 Filed 04/28/21 Page 10 of 16




                                          COUNT 4
                      (Possession of an Unregistered Short-Barreled Rifle)

       Paragraphs 1 through 27 of this Indictment are realleged and incorporated as though set

forth herein. Between or about July 10, 2020 and on or about September 13, 2020, in the

Southern Division of the Western District of Michigan and elsewhere,

                                 DANIEL JOSEPH HARRIS

knowingly possessed a firearm, that is, an Anderson Manufacturing, Model AM-15, .223/5.56

mm caliber semiautomatic assault rifle, serial number 16012390, with a barrel of less than 16

inches in length, which was not registered to him in the National Firearms Registration and

Transfer Record as required by law.

26 U.S.C. § 5861(d)
26 U.S.C. § 5845(a)(3)
26 U.S.C. § 5871




                                               10
 Case 1:20-cr-00183-RJJ ECF No. 172, PageID.971 Filed 04/28/21 Page 11 of 16




                                 FORFEITURE ALLEGATION
                                (Count 1 – Kidnapping Conspiracy)

        The allegations contained in Count 1 of this Superseding Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§§ 981(a)(1)(C), 924(d), and 28 U.S.C. § 2461(c).

        Upon conviction of the offense in violation of 18 U.S.C. § 1201(c) set forth in Count 1 of

this Superseding Indictment, the defendants,

                                   ADAM DEAN FOX,
                               BARRY GORDON CROFT, Jr.,
                                 KALEB JAMES FRANKS,
                               DANIEL JOSEPH HARRIS, and
                            BRANDON MICHAEL-RAY CASERTA,

shall forfeit to the United States of America, pursuant to 18 U.S.C. §§ 981(a)(1)(C), 924(d) and

28 U.S.C. § 2461(c), any property, real or personal, which constitutes or is derived from

proceeds traceable to the offense and any firearm or ammunition involved in or used in the

offense. The property to be forfeited includes, but is not limited to, property identified in a Bill

of Particulars filed on the record in this matter.

        If any of the property described above, as a result of any act or omission of the

defendants:

                i.      cannot be located upon the exercise of due diligence;

                ii.     has been transferred or sold to, or deposited with, a third party;

                iii.    has been placed beyond the jurisdiction of the court;

                iv.     has been substantially diminished in value; or

                v.      has been commingled with other property, which cannot be divided

                        without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21


                                                     11
 Case 1:20-cr-00183-RJJ ECF No. 172, PageID.972 Filed 04/28/21 Page 12 of 16




U.S.C. § 853(p) as incorporated by 28 U.S.C. § 2461(c).

18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 924(d)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)




                                              12
 Case 1:20-cr-00183-RJJ ECF No. 172, PageID.973 Filed 04/28/21 Page 13 of 16




                                   FORFEITURE ALLEGATION
                      (Count 2 – Conspiracy to Use a Weapon of Mass Destruction)

        The allegations contained in Count 2 of this Superseding Indictment are hereby realleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 981(a)(1)(G) and 28 U.S.C. § 2461(c).

        Upon conviction of the offense in violation of 18 U.S.C. § 2332a(a) set forth in Count 2

of this Superseding Indictment, the defendants,

                                     ADAM DEAN FOX,
                                BARRY GORDON CROFT, Jr., and
                                  DANIEL JOSEPH HARRIS,

shall forfeit to the United States of America pursuant to 18 U.S.C. § 981(a)(1)(G)(i) – (iii) and 28

U.S.C. § 2461(c), all assets, foreign or domestic (i) of any individual, entity, or organization

engaged in planning or perpetrating any Federal crime of terrorism against the United States,

citizens or residents of the United States, or their property, and all assets, foreign or domestic,

affording any person a source of influence over any such entity or organization; (ii) acquired or

maintained by any person with the intent and for the purpose of supporting, planning,

conducting, or concealing any Federal crime of terrorism against the United States, citizens or

residents of the United States, or their property; and (iii) derived from, involved in, or used or

intended to be used to commit any Federal crime of terrorism against the United States, citizens

or residents of the United States, or their property. The property to be forfeited includes, but is

not limited to, property identified in a Bill of Particulars filed on the record in this matter.

        If any of the property described above, as a result of any act or omission of the defendant:

                i.        cannot be located upon the exercise of due diligence;

                ii.       has been transferred or sold to, or deposited with, a third party;

                iii.      has been placed beyond the jurisdiction of the court;


                                                    13
 Case 1:20-cr-00183-RJJ ECF No. 172, PageID.974 Filed 04/28/21 Page 14 of 16




               iv.     has been substantially diminished in value; or

               v.      has been commingled with other property, which cannot be divided

                       without difficulty;

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p) as incorporated by 28 U.S.C. § 2461(c).

18 U.S.C. § 981(a)(1)(G)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
18 U.S.C. § 2332a(a)
18 U.S.C. § 2332b(g)(5)




                                                14
 Case 1:20-cr-00183-RJJ ECF No. 172, PageID.975 Filed 04/28/21 Page 15 of 16




                               FORFEITURE ALLEGATION
    (Count 3 – Possession of an Unregistered Destructive Device; Count 4 – Possession of an
                               Unregistered Short-Barreled Rifle)

       The allegations contained in Counts 3 and 4 of this Superseding Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant to 26

U.S.C. § 5872(a) and 28 U.S.C. § 2461(c).

       Pursuant to 26 U.S.C. § 5872(a) and 28 U.S.C. § 2461(c), upon conviction of a violation

of 26 U.S.C. § 5861(d) set forth in Counts 3 and 4 of this Superseding Indictment, the

defendants,

                              BARRY GORDON CROFT, JR. and
                                DANIEL JOSEPH HARRIS,

shall forfeit to the United States any firearm involved in the commission of the offense including,

but not limited to:

       1.      FIREARM(s): any destructive device, as defined at Title 26, United States Code,

Sections 5845(a)(8) and (f)(1)(A), which was not registered to the defendants in the National

Firearms Registration and Transfer Record as required by law (Count 3); and an Anderson

Manufacturing, Model AM-15, .223/5.56mm caliber semiautomatic assault rifle, serial number

16012390, with a barrel of less than 16 inches in length, as defined at Title 26, United States

Code, Section 5845(a)(3), which was not registered to defendant DANIEL JOSEPH HARRIS in

the National Firearms Registration and Transfer Record as required by law (Count 4).

       2.      SUBSTITUTE ASSETS: if any of the property described above, as a result of any

act or omission of the defendant(s):

            a. cannot be located upon the exercise of due diligence;

            b. has been transferred or sold to, or deposited with, a third party;

            c. has been placed beyond the jurisdiction of the court;

                                                 15
 Case 1:20-cr-00183-RJJ ECF No. 172, PageID.976 Filed 04/28/21 Page 16 of 16




           d. has been substantially diminished in value; or

           e. has been commingled with other property which cannot be divided without

               difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p) as incorporated by 28 U.S.C. § 2461(c).

26 U.S.C. § 5872(a)
28 U.S.C. § 2461(c)
21 U.S.C. § 853(p)
26 U.S.C. § 5861(d)


                                              A TRUE BILL


                                              __________________________________________
                                              GRAND JURY FOREPERSON

ANDREW BYERLY BIRGE
United States Attorney


___________________________________
NILS R. KESSLER
Assistant United States Attorney


___________________________________
AUSTIN J. HAKES
Assistant United States Attorney




                                                 16
